Citation Nr: 0923854	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  04-07 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
pancreatitis.  

2.  Entitlement to service connection for a disorder of the 
pancreas.  

3.  Entitlement to an initial disability evaluation in excess 
of 20 percent for diabetes mellitus with minimal background 
retinopathy and cataracts.  

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for right lower extremity peripheral 
neuropathy.  

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for left lower extremity peripheral neuropathy.  

6.  Entitlement to an initial disability evaluation in excess 
of 0 percent for erectile dysfunction.  

7.  Entitlement to an effective date, prior to April 24, 
2004, for the grant of service connection for hypertension 
associated with diabetes mellitus type II.  

8.  Entitlement to an effective date, prior to April 24, 
2003, for the grant of service connection for diabetic 
nephropathy (with hypertension).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1967 to July 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Milwaukee, 
Wisconsin, VA Regional Office (RO).  

This case has previously come before the Board.  Most 
recently, in June 2008, the matters were remanded to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The issue of entitlement to service connection for a disorder 
of the pancreas is being remanded and is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.






FINDINGS OF FACT

1.  Service connection for pancreatitis was denied in a 
February 2003 rating decision.  The appellant did not file a 
notice of disagreement.

2.  Evidence added to the record since the February 2003 
rating decision relates to an unestablished fact and raises a 
reasonable possibility of substantiating the claim in regard 
to a disorder of the pancreas. 

4.  Diabetes mellitus type II is manifested by the 
requirement for insulin, restricted diet, and regulation of 
activities from October 3, 2008; regulation of activities was 
not required prior thereto.  The competent and probative 
evidence does not establish ketoacidosis, hypoglycemic 
reactions requiring one or two hospitalizations per year, or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated, or that diabetes mellitus it requires more than 
one daily injection of insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated, at any time during the relevant period.  

5.  Peripheral neuropathy of the right lower extremity is 
manifested by no more than a mild degree of impairment

6.  Peripheral neuropathy of the left lower extremity is 
manifested by no more than a mild degree of impairment. 

7.  Erectile dysfunction is manifested by loss of power; the 
competent and probative evidence does not establish deformity 
of the penis.  

8.  The appellant's initial claim for service connection for 
diabetes mellitus type II was received on March 28, 1990.  

9.  The claim received on March 28, 1990 for diabetes 
mellitus type II effectively constituted a claim for 
hypertension associated with diabetes mellitus type II.  

10.  The claim for service connection for diabetic 
nephropathy was received on April 24, 2003 and diabetic 
nephropathy was initially identified on VA examination in 
April 2004.  


CONCLUSIONS OF LAW

1.  The February 2003 rating decision, which denied 
entitlement to service connection for pancreatitis is final.  
Evidence submitted since the decision is new and material and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).

2.  The criteria for a 40 percent rating from October 3, 
2008, but no higher or earlier, for diabetes mellitus type II 
have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp.2008); 
38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2008).

3.  The criteria for a disability rating in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8560 (2008).  

4.  The criteria for a disability rating in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8560 (2008).

5.  The criteria for a compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115b, Diagnostic Codes 7599-7522 (2008).

6.  The criteria for an effective date of March 28, 1990, for 
the grant of service connection for hypertension have been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.151, 3.155, 3.159, 3.400, 3.816 (2008).

7.  The criteria for an effective date, prior to April 24, 
2003, for the grant of service connection for diabetic 
nephropathy have not been met.  38 U.S.C.A. § 5110 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 
3.400, 3.816 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  

A VCAA letter was sent in August 2001 in regard to diabetes 
mellitus.  In addition, VCAA letters were sent in May 2004 
and May 2007, which fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
Pelegrini, 18 Vet App. at 120.  The claimant was aware that 
it was ultimately the claimant's responsibility to give VA 
any evidence pertaining to the claims.  The VCAA letters told 
the claimant to provide any relevant evidence in the 
claimant's possession.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  In particular, the 
VCAA notification: (1) informed the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informed the claimant about the 
information and evidence that VA will seek to provide; and 
(3) informed the claimant about the information and evidence 
that the claimant is expected to provide.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In regard to an increased rating for diabetes mellitus with 
minimal background retinopathy and cataracts, peripheral 
neuropathy of the right and left lower extremities, the 
claimant is challenging the initial evaluations assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  

In this case, the Board finds that the claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim and as such, the essential fairness of the 
adjudication process was not affected.  The claimant was 
provided VCAA notification and had knowledge in that regard.  
As further noted below, VA has obtained all relevant 
evidence.  Thus, to the extent that the initial VCAA notice 
came after the initial adjudication, there is no prejudice to 
the claimant.  In any event, the Board finds that any 
deficiency in the notice to the claimant or the timing of 
these notices is harmless error.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006) (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the claimant, the Court found that the evidence established 
that the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  
See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 
(2008).  However, as the Court clearly noted in Vazquez, the 
additional notice requirements apply only to claims for 
increased compensation.  In cases such as this, involving 
initial disability ratings, the notice requirements of 
Dingess apply, and, as discussed, have been met.  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
examinations.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected disabilities on 
appeal since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The examination reports are thorough and 
supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.  

The claimant was also provided notice regarding the 
appropriate disability rating or effective date to be 
assigned in March 2006 and January 2008.  See 
Dingess/Hartman.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

I.  New & Material Evidence

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Analysis

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  The appellant's application to 
reopen the claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.  

The issue of entitlement to service connection for 
pancreatitis was previously addressed and denied by the AOJ, 
on a direct basis, to include as due to Agent Orange exposure 
in a March 1994 rating decision.  In September 2002 and 
February 2003 rating decisions, the claim was denied, to 
include as secondary to service-connected disability, and 
particularly, posttraumatic stress disorder (PSD).  

At the time of the prior decisions, the record included the 
service records, post-service medical records, and the 
appellant's statements.  The evidence was reviewed and 
service connection for pancreatitis was denied because the 
AOJ determined that the evidence did not establish that 
pancreatitis was related to service or service-connected 
disability.  The appellant did not file a notice of 
disagreement to the February 2003 rating decision and the 
decision is final.  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
however, the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

Since the last prior final denial in February 2003, in March 
2004, the appellant applied to reopen his claim of 
entitlement to service connection for pancreatitis.  The 
evidence submitted since the last prior final denial is new 
and material.  The evidence added to the record includes a 
July 2008 VA record in which diabetes mellitus type II was 
noted to be due to pancreatic failure.  The Board notes that 
the evidence at the time of the prior final denial, includes 
a May 1990 VA examination report noting diabetes mellitus 
secondary to pancreatitis, and an October 2004 VA opinion to 
the effect that neither pancreatitis nor pancreatic 
insufficiency was related to Agent Orange exposure and that 
neither was caused by diabetes mellitus.  In light of the 
AOJ's September 2002 grant of service connection for diabetes 
mellitus, coupled with the February 2005 grant of service 
connection for diabetic nephropathy with hypertension, 
peripheral neuropathy of the left lower extremity, peripheral 
neuropathy of the right lower extremity and erectile 
dysfunction associated with service-connected diabetes 
mellitus type II, the Board finds that the evidence 
associated with the claims file since the last prior final 
relates to an unestablished fact and raises a possibility of 
substantiating the claim and, is thus, new and material.  

The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended in order to implement the holding in Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) regarding secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by a service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  

The Board finds the evidence associated with the claims file 
since the last prior final to be new and material.  
Therefore, the claim for service connection for pancreatitis 
is reopened.  

I.  Evaluation

Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

When a higher rating is being requested for an already 
established service-connected disability, the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court has held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board finds that there has been substantial 
compliance with the June 2008 remand.  Consequently, the 
Board is able to proceed to a decision on the merits.  

Next, the Board notes that a February 2005 rating decision 
shows that the appellant is in receipt of TDIU, obviating the 
need for further discussion in regard to whether the appeal 
should be submitted to the Director of Compensation and 
Pension for extraschedular consideration.

As noted in the June 2008 remand, the appellant is appealing 
the original assignment of disability evaluations following 
awards of service connection for diabetes mellitus with 
minimal background retinopathy and cataracts, left lower 
extremity peripheral neuropathy, right lower extremity 
peripheral neuropathy, and erectile dysfunction.  In such 
cases, the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In making the determinations in this case, the Board has 
considered the possibility of staged rating for the relevant 
periods.  

The Board notes that a determination as to the degree of 
impairment due to service-connected disability requires 
competent evidence.  The appellant is competent to report his 
symptoms.  As a layman, however, and even in consideration of 
service as a medic, as noted in October 2001, his opinion 
alone is not sufficient upon which to base a determination as 
to the degree of impairment due to the service-connected 
disabilities on appeal.  Rather, the Board must weigh and 
assess the competence and credibility of all of the evidence 
of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Diabetes Mellitus with Minimal Background Retinopathy and 
Cataracts

In regard to the evaluation of diabetes mellitus with minimal 
background retinopathy and cataracts, the Board notes that a 
February 2005 rating decision reflects that diabetes mellitus 
has been assigned a 20 percent rating under 38 C.F.R. § 
4.119, Diagnostic Code 7913, from March 1990.  Under 
Diagnostic Code 7913, a 40 percent rating requires insulin, 
restricted diet, and regulation of activities.  Having 
reviewed the record, the Board finds the evidence to be in 
relative equipoise, and thus, a 40 percent evaluation is 
supportable, from October 3, 2008.  

In that regard, a May 1992 VA record notes that he was 
exercising by walking and weight lifting.  The Board notes 
that the initial documentation of regulation of activities is 
the notation contained in the October 2008 VA examination 
report.  While the Veteran stated that he had had to regulate 
his activities for the previous four years, the October 2004 
VA examiner stated that the appellant's diabetes mellitus did 
not restrict his activities, and a February 2009 VA 
examination report notes that he was active with errands and 
cleaning and in a November 2009 record, in regard to activity 
limitations, the examiner noted "ad lib."  Resolving all 
doubt in the appellant's favor, the Board finds that a 40 
percent evaluation is supportable, from October 3, 2008.  

The Board further finds that a rating in excess of 40 percent 
for diabetes mellitus with minimal background retinopathy and 
cataracts is not warranted at any time during the relevant 
period.  A May 1992 VA record notes no hyperglycemic 
symptoms, a September 1995 record notes the appellant's 
report of few symptoms accompanying low blood sugar levels, 
and erratic blood sugar levels were attributed to recent 
dental treatment.  A June 1996 VA examination report notes no 
history of diabetic ketoacidosis, glaucoma, and cataract or 
diabetic retinopathy, and weight loss was attributed to 
recent loss of teeth and maladjustment to the denture.  An 
August 1999 VA record notes no hypoglycemia, and while an 
October 2004 VA examination report notes the appellant's 
report of seven serious episodes in the last six months and 
one episode which required calling 911, the examiner stated 
that the appellant had not been hospitalized for diabetes or 
the reactions in recent years.  

The Board notes that while the October 2008 VA examination 
report notes that the appellant required up to four shots of 
insulin per day, retinopathy was noted to be mild and the 
examiner reported no documented episodes of ketoacidosis, no 
documented episodes of hypoglycemic reactions requiring one 
or two hospitalizations per year, and visits to the diabetic 
care provider were noted to be every six months.  In 
addition, the report notes that while the appellant had been 
hospitalized during the previous year because of low blood 
sugar, it was apparently diagnosed as being due to a seizure.  
Regardless, the competent evidence does not establish 
symptoms meeting the criteria for an evaluation in excess of 
40 percent.  

In addition, while VA inpatient records, dated in November 
2008, reflect admission due to complaints of 
weakness/fatigue, the records note that he was 
hemodynamically stable and admission was noted to be without 
reason other than the appellant's complaint that he felt too 
weak to go home and was fearful of falling if discharged.  
Possible causes for his complaints of weakness included 
radiation associated fatigue, hypothyroidism, depression, and 
caretaker fatigue, and while hypoglycemia/hyperglycemia was 
noted, the records reflect insulin was prescribed twice per 
day and no restrictions were noted in association with 
activity level.  Inpatient records dated in November 2009 
reflect admission due to swelling in the legs and the 
diagnosis was iron deficiency anemia.  In addition, while a 
January 2009 VA record notes worsening diabetes mellitus 
control on reduced insulin dose, such does not establish that 
a rating in excess of 40 percent is warranted.  

In this case, the Board has accorded more probative value to 
the competent medical evidence.  The Board notes that the 
October 2008 examiner reviewed the claims file, provided a 
complete rationale for the opinion based on reliable 
principles, and the opinion is supported by treatment 
records.  

In this case, the Board finds that a 40 percent rating is 
supportable, from October 3, 2008.  The competent evidence 
establishes that a rating in excess of 40 percent for 
diabetes mellitus with minimal background retinopathy and 
cataracts is not warranted at any time during the relevant 
period.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The evidence is in favor of a 40 percent evaluation for 
diabetes mellitus with minimal background retinopathy and 
cataracts from October 3, 2008 and a preponderance of the 
evidence is against an evaluation greater than 20 percent 
prior thereto.  The preponderance of the evidence is against 
an evaluation in excess of 40 percent for diabetes mellitus 
with minimal background retinopathy and cataracts and there 
is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are granted, in part.  

Erectile Dysfunction

The appellant's erectile dysfunction has been assigned a 0 
percent disability evaluation pursuant to 38 C.F.R. § 4.115b, 
Diagnostic Codes 7599-7522.  The appellant asserts that his 
erectile dysfunction is worse than reflected by the 0 percent 
evaluation.  

The Board notes that when an unlisted condition is 
encountered, it is permissible to rate that condition under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  See 38 C.F.R. § 4.20 
(2008).  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built-up" by using the first 
two digits of that part of the rating schedule which most 
closely identifies the part, or system, of the body involved 
and adding "99" for the unlisted condition.  See 38 C.F.R. § 
4.27.  

Rated by analogy pursuant to 38 C.F.R. §§ 4.20, 4.27, the 
appellant's service-connected disability of erectile 
dysfunction has been rated under Diagnostic Code 7522, which 
provides for a 20 percent rating for deformity of the penis 
with loss of erectile power.  Additionally, the Diagnostic 
Code provides that entitlement to special monthly 
compensation under 38 C.F.R. § 3.350 should be considered, 
for loss of a creative organ.  

Upon review of the record, the Board finds that the appellant 
is not entitled to a compensable rating for erectile 
dysfunction at any time during the relevant period.  The 
Board notes that while the October 2008 VA examination 
reflects the appellant's report of total loss of erectile 
function, competence and credibility are to be distinguished.  
The November 2007 VA examiner reported that while the 
appellant described his erectile dysfunction as total, the 
appellant continued to fill a Vardenafil prescription, a 
Viagra-like medication, a January 2009 VA record notes 
erectile dysfunction was helped with Vardenafil, and a 
February 2009 record notes renewal of a prescription for 
Vardenafil.  Regardless, the competent evidence does not 
establish visible deformity of the penis.  The Board notes 
that edema in the penis, scrotum, legs and thighs was 
attributed to poor nutrition in March 2009.  

In this case, the Board has accorded more probative value to 
the competent medical evidence.  The Board notes that the 
October 2008 VA examiner reviewed the claims file, provided a 
complete rationale for the opinion based on reliable 
principles, and the opinion is supported by treatment 
records.  

The competent evidence does not establish that a compensable 
rating for erectile dysfunction is warranted.  As such, the 
appellant is not entitled to a 20 percent rating under 
Diagnostic Code 7522.  The Board notes that the February 2005 
rating decision shows that the appellant is in receipt of 
special monthly compensation based on loss of use of a 
creative organ for the relevant period.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Peripheral Neuropathy

The February 2005 rating decision shows that a 10 percent 
rating has been assigned for right lower extremity peripheral 
neuropathy and a 10 percent rating has been assigned for left 
lower extremity peripheral neuropathy, each under Diagnostic 
Codes 8699-8620.  The appellant asserts the 10 percent 
evaluation assigned for right lower extremity and the 10 
percent evaluation assigned for the left lower extremity does 
not reflect the severity of his symptoms.  In this case, the 
Board finds that a rating in excess of 10 percent is not 
warranted for the right lower extremity or for the left lower 
extremity at any time during the relevant period.  

Initially, the Board notes that when an unlisted condition is 
encountered, it is permissible to rate that condition under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  See 38 C.F.R. § 4.20 
(2008).  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built-up" by using the first 
two digits of that part of the rating schedule which most 
closely identifies the part, or system, of the body involved 
and adding "99" for the unlisted condition.  See 38 C.F.R. § 
4.27.  

In addition, the Board notes that Diagnostic Code 8620 
provides the rating criteria for impairment of the sciatic 
nerve.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic 
Code 8620 (2008).

The Board notes that VA inpatient records, dated in February 
2009, note no falls, and lower leg symptoms, to include 
edema, were attributed to iron deficiency anemia.  In 
addition, while the October 2004 VA examiner noted that the 
appellant's neuropathy contributed 20 percent to his balance 
problems and need for a cane, such was also attributed to 
back problems.  Regardless, the October 2004 and November 
2007 VA examiners specifically stated that peripheral 
neuropathy was mild.  In addition, neurological examination 
in October 2008 was normal, bilaterally, and the examiner 
stated that there was insufficient evidence of peripheral 
neuropathy of the extremities as the microalbumin/creatine 
ratio was less than 30.  The competent evidence establishes 
that a rating in excess of 10 percent is not warranted for 
either right lower extremity peripheral neuropathy or for 
left lower extremity peripheral neuropathy.  

In this case, the Board has accorded more probative value to 
the competent medical evidence.  The Board notes that the 
October 2008 VA examiner reviewed the claims file, provided a 
complete rationale for the opinion based on reliable 
principles, and the opinion is supported by treatment 
records.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity and 
against a rating in excess of 10 percent for the left lower 
extremity and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.  

III.  Effective Date

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  The appellant's claim is being 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.

The effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of 
an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(b)(2).

The Board notes that service connection for diabetes mellitus 
type II was established on a presumptive basis in association 
with exposure to Agent Orange exposure during service in 
Vietnam.  In that regard, VA has issued 38 C.F.R. § 3.816 to 
implement orders of a United States district court in the 
class action of Nehmer v. United States Department of 
Veteran's Affairs.  See Nehmer v. United States Veterans 
Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); 
Nehmer v. United States Veterans Admin., 32 F Supp 2d 1175 
(N.D. Cal 1999) (Nehmer II); Nehmer et al v. Veterans 
Administration of the Government of the United States, 284 
F.3d 1158 (9th Cir. 2002) (Nehmer III).  In such a case, the 
effective date of the award will be the later of the date 
such claim was received by VA or the date the disability 
arose.  38 C.F.R. § 3.816(c).

Service connection for diabetic nephropathy was established 
in a May 2004 rating decision, from April 24, 2003.  The 
appellant asserts that the effective date for service 
connection for his diabetic nephropathy and hypertension 
should be the same as the effective date assigned for the 
grant of service connection for diabetes mellitus with 
minimal background retinopathy and cataracts, March 28, 1990.

The record reflects that the appellant's claim for service 
connection for diabetes was received by VA on March 28, 1990.  
VA treatment records, to include a November 1991 VA treatment 
record noting diabetes and blood pressure of 160/90, and a 
May 1995 record, showing a diagnosis of hypertension were 
associated with the claims file.  

The AOJ's initial adjudication in regard to diabetic 
hypertension was in a September 2002 rating decision, and 
while AOJ construed an April 2003 notice of disagreement only 
as a disagreement with the evaluation assigned for diabetes 
mellitus, it was asserted in the notice of disagreement that 
hypertension was secondary to service-connected diabetes 
mellitus type II, and the next pertinent rating decision, 
dated in May 2004, established service connection for 
diabetic hypertension as a disability directly due to 
diabetes mellitus type II.  Because hypertension was deemed 
as directly due to diabetes, and because there is medical 
evidence of hypertension at least as early as 1995, when the 
appellant was treated for diabetes mellitus, and elevated 
blood pressure readings prior thereto, the Board finds that 
the March 28, 1990 claim of service connection for diabetes 
can also be construed as a claim for service connection for 
hypertension.  The Board notes that an onset of hypertension 
was noted at about the same time as diabetes mellitus was 
diagnosed in the April 2004 VA examination report.  Resolving 
all doubt in the Veteran's favor, the Board finds that an 
effective date of March 28, 1990, for the grant of service 
connection for hypertension, is supportable.  The Board notes 
that in the April 2003 notice of disagreement, the appellant 
clearly stated that he was seeking an effective date of March 
28, 1990, which is herein granted, representing a full grant 
of the benefit sought on appeal in regard to hypertension.  

In regard to nephropathy, the Board notes that the initial 
identification of nephropathy was on VA examination in April 
2004.  The effective date is the date of receipt of the claim 
or the date entitlement arose, whichever is later, and in 
this case.  The effective date can be no earlier than the 
date of claim.  Thus, an effective date, prior to April 24, 
2003, is not warranted.  

The evidence is in favor of the claim for an effective date 
of March 28, 1990 for the grant of service connection for 
hypertension associated with diabetes mellitus type II.  The 
preponderance of the evidence is against an effective date, 
prior to April 24, 2003, for the grant of service connection 
for diabetic nephropathy.  


ORDER

The application to reopen the claim of entitlement to service 
connection for pancreatitis is granted.  

A 40 percent rating, from October 3, 2008, but not before, 
for diabetes mellitus with minimal background retinopathy and 
cataracts is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

A rating in excess of 10 percent for peripheral neuropathy of 
the right lower extremity is denied.  

A rating in excess of 10 percent for peripheral neuropathy of 
the left lower extremity is denied.  

A compensable rating for erectile dysfunction is denied.  

An effective date of March 28, 1990 for hypertension 
associated with diabetes mellitus type II is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.  

An effective date, prior to April 24, 2003, for the grant of 
service connection for diabetic nephropathy with hypertension 
is denied.  


REMAND

The records reflect diagnoses to include chronic pancreatitis 
and pancreatic insufficiency, and the appellant asserts that 
a pancreatic disorder is related to service or service-
connected disability.  The Board notes that service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008).  In addition, 
except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2008).  When aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order 
to warrant service connection on a secondary basis for a 
pancreas disorder, the evidence must show that the 
appellant's service-connected disabilities either caused or 
aggravated the pancreas disorder.  

A May 1990 VA ophthalmological examination report notes that 
the appellant had had insulin dependent diabetes for 12 
years.  A May 1990 gastrointestinal VA examination report 
notes a history of pancreatitis in 1977, an initial diagnosis 
of diabetes mellitus in 1980, and the diagnoses were diabetes 
mellitus secondary to pancreatitis.  In addition, a June 1991 
VA treatment record reflects pancreatic insufficiency for one 
year, and a November 1991 diabetic clinic record noted 
diabetes and malnutrition due to pancreatitis.  

In a March 1994 rating decision, the AOJ denied service 
connection for pancreatitis, as well as diabetes mellitus, 
noting the disorders were not shown during service or within 
the initial post-service year.  The AOJ noted that the 
disorders were not listed as diseases subject to presumptive 
service connection in association with exposure to Agent 
Orange.  

A May 1995 record notes chronic pancreatitis.  An April 1996 
record notes diabetes secondary to pancreatic insufficiency 
for 15 years, and a May 1996 record notes a history of 
chronic pancreatitis with pancreatic insufficiency with the 
first episode in 1977 and it was noted that he was status 
post choledachoduaduostromy.  On VA examination in June 1996, 
a history of pancreatitis since 1977 was noted with a failed 
hepatobiliary duct operation noted in 1982.  A fusion/hepatic 
cyst removal and cholecystectomy were noted in 1984.  An 
onset of insulin dependent diabetes mellitus was noted for 
the past 15 years, since 1980, and after his chronic 
pancreatitis.  

An October 2004 VA examination report notes a recurrent 
history of pancreatitis dating back to 1970, that the 
appellant had been diabetic since approximately 1980, and an 
opinion to the effect that neither recurrent pancreatitis nor 
pancreatic insufficiency was related to Agent Orange exposure 
during service or caused by diabetes mellitus type II.  

The Board notes that in September 2002, the AOJ established 
service connection for diabetes mellitus with minimal 
background retinopathy, and service connection for 
pancreatitis was denied in that decision and in a September 
2003 rating decision, as not related to service or 
proximately due to service-connected PSD.  In addition, in 
February 2005, the AOJ denied service connection for 
pancreatitis, also claimed as malnutrition, digestive 
disorder, and bile duct disorder on a direct basis, to 
include as due to Agent Orange exposure, and as secondary to 
service-connected diabetes mellitus.  The February 2005 
rating decision shows that service connection was granted for 
diabetic nephropathy with hypertension, peripheral neuropathy 
of the right lower extremity, peripheral neuropathy of the 
left lower extremity and erectile dysfunction, associated 
with service-connected diabetes mellitus type II with minimal 
background retinopathy and cataracts.  

A November 2007 VA examination report notes that the 
Appellant stated that he continued to have hypoglycemic 
reactions because of not being able to regulate his diet 
related to a pancreatic problem.  A July 2008 VA record notes 
diabetes mellitus type II due to pancreatic failure.  The 
Board finds that further development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the appellant 
for a VA examination with a 
gastroenterologist.  The claims file 
should be made available in conjunction 
with the examination and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the examiner provide an opinion whether it 
is "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50% likelihood) that any disorder of 
the pancreas, to include pancreatitis, is 
related to service or is proximately 
due to or has been chronically worsened by 
the appellant's service-connected 
disabilities, which include posttraumatic 
stress disorder, diabetes mellitus type II 
with minimal background retinopathy and 
cataracts, diabetic nephropathy with 
hypertension, peripheral neuropathy of the 
right and left lower extremities 
associated with diabetes mellitus type II 
and erectile dysfunction associated with 
diabetes mellitus type II. 

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable opportunity in which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


